Opinion by
W. D. Pobtee, J.,
The assignments of error numbered from one to eight inclusive relate to the answer of the court to points alleged to have been submitted by appellant. The record does not show that any written requests for instructions were presented to the court, nor does it contain any suggestion of an exception to the action of the court in answering or failing to answer any point. For this reason those eight assignments of error must fall.
The ninth assignment alleges error in the oral charge of the court. The record shows that no request was made, before verdict, that the charge be reduced to writing and filed of record. This being the state of the record, counsel for . appellee moves to quash the appeal.
In discussing the proper practice to take advantage of alleged error in the oral charge of the trial court, Mr. Justice Mitchell, in Connell v. O’Neil, 154 Pa. 582, said, “ When the charge has been thus filed, by the judge’s direction at the express request of a party made before verdict, and only when such direction affirmatively appears, the charge becomes part of the record, and is assignable for error.”
This whole question has been so clearly treated and definitely determined by Mr. Justice Dean, in the recent case of Curtis v. Winston, 186 Pa. 492, as to leave nothing further to be said upon the subject.
There is no charge lawfully upon the record for our consideration and the record shows that no points were presented to the trial judge. None of the assignments of error have any foundation in the record and the motion to quash must prevail. Therefore it is ordered that the appeal be quashed at costs of appellant.